DETAILED FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP17169713.9, filed on 05/05/2017.
Response to Amendment
Applicant’s amendments filed 11/05/2021 to claims 16-20, 22, and 25-29 have been acknowledged by the Examiner. Claims 1-15 remain cancelled and no new claims have been added. Claims 21, 23-24, and 30 remain withdrawn as they are claims of the non-elected inventions.
Thus, claims 16-20, 22, and 25-29 will be further considered by the Examiner.
Response to Arguments
Applicant’s arguments, see Remarks, filed 11/05/2021, with respect to the Specification and Claims have been fully considered and are persuasive.  The objections of the Specification and Claims have been withdrawn. 
Applicant's arguments filed on 11/05/2021 regarding the prior art rejections have been fully considered but they are not persuasive. The amended independent claim 16 has been amended to include subject matter and limitations that were not presented in the original claims examined- including the soft and stiff sections being a plurality, further definition of the stiff sections and alignment of a third engagement zone. Thus, the claim rejection based on the prior art has been amended to include art to meet the amended claim limitations and/or previously presented art has been further analyzed to meet the amended claimed limitations. Rejections for .
The Applicant specifically argues that the engagement zones comprising of the stiff and soft sections are not aligned as claimed in the amended claim 16. The Examiner asserts that the first and second engagement zones are aligned with the third engagement zone as the sections comprising the fasteners of the zones can attach to each other (Figure 12). In this manner, the third engagement zone is aligned relatively perpendicularly to the first and second engagement zones of Morgenstern as discussed below (Figures 7 & 8- hook fasteners are aligned relatively perpendicular to the loop fasteners). Thus, the claimed limitations are still met by Morgenstern as discussed. 
The Examiner suggests that the Applicant include further limitations to specify the differentiation between the engagement zones and the soft or stiff sections and further include limitations to better claim how the engagement zones are aligned relative to each other as discussed in the Remarks.
Claim Objections
Claims 16 and 27 are objected to because of the following informalities:  
Claim 16: “wherein the stiff and soft sections (70, 70a, 70b, 71, 71a, 80, 80a, 80b, and 81)” would read better as “wherein the plurality of stiff and soft sections (70, 70a, 70b, 71, 71a, 80, 80a, 80b, and 81)”
Claim 27:
“a) a plurality of soft sections” should read as “a) the plurality of soft sections”
“b) a plurality of stiff sections” should read as “b) the plurality of stiff sections”


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-18, 22, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Morgenstern (US 6545193 B1), as evidenced by Britannica (see NPL attached).
Regarding claim 16, Morgenstern discloses an elongate elastic compression bandage (Abstract, Figure 7- invention 200 comprising of elastic bandage 214) for application around a human calf in circumferential turns for applying a therapeutic pressure on the calf for treatment of venous leg ulcer (Abstract- “In use, the hook and loop fastener strips form a criss-cross configuration when the elastic bandage encircles a portion of a user’s body”, Figures 12 & 13- shows analogous invention 12 applied to a portion of the user’s body part 76 in a spiral manner, [Col 2, line 59- Col 3, line 4- discusses the application of the elastic bandage to wrap around a portion of a user’s body such as the limbs, wherein the elastic bandage is capable of being used in the intended manner to be applied around a user’s calf to treat venous leg ulcer; see MPEP 2114 for reference 
Morgenstern does not explicitly disclose wherein the soft section has a reduced modulus of elasticity in a length direction and the stiff section has an elevated modulus of elasticity in the length direction, higher than the reduced modulus. Morgenstern does teach wherein the sections of the indicated soft section is devoid of strips of fasteners (see annotated Figure 8 below) and the stiff section is inherently comprised of strips of loops (Figure 8- strips of loops 216, 218, 220, 222, 224, 226, 228, 230, 232, 234). A person of ordinary skill would recognize that the stiff section comprising of the strips of loops would generally be stiffer than the indicated soft section which has the same properties as the elastic bandage as not additional structures are attached in those areas. Harder or stiffer materials are understood to have comparatively larger modulus values as it takes additional force to deform the material, as evidenced by Britannica and the example of a metal rod. Thus, the indicated soft section would have a reduced modulus of elasticity compared to that of the stiff section as the soft section is comprised of the elastic bandage which is known to be more easily deformed or stretched along a length direction compared to the loop fasteners of the stiff section. Therefore, the claimed limitations are met as discussed. Morgenstern and the instant invention are analogous because they both teach elastic bandages comprised of engagement means and soft sections to wrap around a portion of a user’s body. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to recognize that the modulus of elasticity of the soft section would be less or reduced compared to the modulus of elasticity of the stiff sections as 

    PNG
    media_image1.png
    585
    938
    media_image1.png
    Greyscale

Regarding claim 17, Morgenstern teaches the elongate elastic compression bandage according to claim 16 as discussed above. Morgenstern further teaches wherein the elongate elastic bandage extends in width directions between a first side edge and a second side edge (Figures 7 & 8- elastic bandage 214 extends in an inherent width 
Regarding claim 18, Morgenstern teaches the elongate elastic compression bandage according to claim 16 as discussed above. Morgenstern further teaches wherein the wherein the elongate elastic bandage extends in width directions between a first side edge and a second side edge (Figures 7 & 8- elastic bandage 214 extends in an inherent width direction between edges 280 and 258), wherein each stiff section has a rectangular or a trapezoid shape (Figure 8- each of the strips of loop fasteners 216, 218, 220, 222, 224, 226, 228, 230, 232, 234 of which form the stiff section are shown to be rectangular shaped) and extends from the first side edge to the second side edge ([Col 5, line 63- Col 6, line 2]- “edges 238, 240, 242, 244, 246, 248, 250, 252, 254, 256 of the loop fasteners 216, 218, 220, 222, 224, 226, 228, 230, 232, 234 are generally in line with the edge 258 of the elastic bandage 214 while the edges 260, 262, 264, 266, 268, 270, 272, 274, 276, 278 are generally in line with the edge 280 of the elastic bandage 214”, Figure 8), and wherein each soft section has a rectangular shape and extends from the first side edge to the second side edge (see annotated Figure 8 above from claim 16 discussion- indicated potions of the soft section are shown to also have a rectangular shape between edges 236, 280 of the elastic bandage 214). 
Regarding claim 22, Morgenstern teaches the elongate elastic compression bandage according to claim 16 as discussed above. Morgenstern further teaches wherein the first or the second engagement zone comprises engagement means in the form of a plurality of loops (Figure 8- any of the strips of loop fasteners 216, 218, 220, 222, 224, or the second engagement zone (Figure 12- shows an analogous elastic bandage 12 wherein the loops 44, 46 and hooks 24, 26 are in mechanical engagement, Figures 7 & 8- generally horizontally positioned hook fasteners 202, 204, 206, 208, 210 are capable of engagement across vertically positioned strips of loop fasteners 216, 218, 220, 222, 224, 226, 228, 230, 232, 234 when in a wrapped configuration as shown in Figure 12 of analogous elastic bandage 12).
Regarding claim 26, Morgenstern teaches the elongate elastic compression bandage according to claim 16 as discussed above. Morgenstern further teaches wherein the elongate elastic bandage, when unexpanded and arranged flat, covers a geometric bandage area (Figures 7 & 8- shows elastic bandage 214 arranged in an unexpanded and flat position showing sides 212, 214 and wherein the elastic bandage 214 has an inherent geometric bandage area), and wherein the plurality of stiff sections occupy at least 50% of the geometric bandage area (Figure 8- strips of loop fasteners are shown to occupy at least half or 50% of the inherent bandage area of side 214).
Regarding claim 27, Morgenstern teaches the elongate elastic compression bandage according to claim 16 as discussed above. Morgenstern further teaches comprising a) a plurality of soft sections (see annotated Figure 8 from claim 16 discussion above- multiple soft sections are indicated), each soft section having a reduced modulus of elasticity in length direction (see claim 16 above- each of the indicated soft sections would have a reduced modulus of elasticity because the soft sections are not formed of hook or loop material and are portions of the elastic bandage 214 which are more easily .
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Morgenstern (US 6545193 B1) in view of Hitschmann (US 20190336351 A1).
Regarding claim 19, Morgenstern teaches the elongate elastic compression bandage according to claim 16 as discussed above. Morgenstern further teaches wherein there is at least one stiff section (Figure 8- section comprising of strips of loop fasteners 216, 218, 220, 222, 224, 226, 228, 230, 232, 234).
Morgenstern does not explicitly teach wherein at least one stiff section has a modulus of elasticity in length direction of more than 0.03 N/cm/% at an elongation of 5% over the unstretched length. Hitschmann teaches an analogous elastic compression bandage (Abstract, Figure 1- bandage 1) having a modulus of elasticity ([0004]- “For a successful compression therapy, however, it is important that the bandage is applied around the patient's calf every time, i.e. consistently, with a specific tension, which provides a specific resistance to short-term expansion of the calf, e.g. when the patient walks. This resistance is often referred to as "stiffness" of the compression system. Stiffness relates to the force (i.e. force per unit width of material per percent additional elongation, e.g. N/cm/ %) required to elongate the bandage further by a small amount.”) more than 0.03 N/cm/% ([0059]- “In compression bandages as described herein, the slope of the curve showing tensioning force over longitudinal elongation of the bandage between the full-stretch elongation and 1.1 times the full stretch elongation may thus be at least 0.25 Newton per centimetre nominal bandage width per percent elongation.”) at an elongation of 5% over the unstretched length ([0040]- “Depending on the method used to determine the elongation at which the second derivative has its global maximum, the full-stretch elongation may slightly vary. A typical variation is estimated to be less than 10%, probably rather 3-5% of the full-stretch elongation value found using one of the possible methods”). A person of ordinary skill in the art would recognize that the material properties of the stiff sections of the elastic bandage of Morgenstern may be modified to be the properties as instantly claimed and as taught by Hitschmann, wherein the claimed values are met by the ranges as taught by Hitschmann (see MPEP 2144.05 for reference regarding ranges). This would not hinder the functionality of the elastic bandage of Morgenstern to be able to wrap around a limb of a user’s to apply a compressive force once secured. Thus, the claimed limitations are met as discussed. Morgenstern and Hitschmann are analogous because they both teach elastic compression bandages capable of being applied around a user’s limb. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the elastic compression bandage comprising of at least one stiff section as taught by Morgenstern to have material properties of a modulus of elasticity in length direction of more than 0.03 N/cm/% at an elongation of 5% over the unstretched length as taught by Hitschmann. A skilled artisan would have been motivated to utilize material properties of the bandage as instantly claimed because Hitschmann suggests that these material properties allows the bandage to provide tactile feedback when applied to a user’s limb- such as a calf- based on the increased resistance to 
Regarding claim 20, Morgenstern teaches the elongate elastic compression bandage according to claim 16 as discussed above. Morgenstern further teaches wherein there is a soft section (see annotated Figure 8 from claim 16 discussion- indicated soft sections).
Morgenstern does not explicitly teach wherein each soft section has a modulus of elasticity in length direction of less than 0.1 N/cm/% at an elongation of 5% over the unstretched length. Hitschmann teaches an analogous elastic compression bandage (Abstract, Figure 1- bandage 1) having a modulus of elasticity ([0004]- “For a successful compression therapy, however, it is important that the bandage is applied around the patient's calf every time, i.e. consistently, with a specific tension, which provides a specific resistance to short-term expansion of the calf, e.g. when the patient walks. This resistance is often referred to as "stiffness" of the compression system. Stiffness relates to the force (i.e. force per unit width of material per percent additional elongation, e.g. N/cm/ %) required to elongate the bandage further by a small amount.”) in a length direction ([0067]- “The bandage 1 is elastically stretchable in longitudinal directions 10.”) of 0.25 N/cm/% ([0059]- “In compression bandages as described herein, the slope of the curve showing tensioning force over longitudinal elongation of the bandage between the full-stretch elongation and 1.1 times the full stretch elongation may thus be at least 0.25 Newton per centimetre nominal bandage width per percent elongation.”) at an elongation of 5% over 3-5% of the full-stretch elongation value found using one of the possible methods”). A person of ordinary skill in the art would recognize that the taught value 0.25 N/cm/% for the modulus of elasticity may be routinely optimized to be less than 0.1 N/cm/% as claimed because (1) the taught value is also a relatively low elastic modulus value which is understood as appropriate for elastic sections or soft sections of a tensile material, (2) there is not specific criticality in the disclosure of the instant invention that the elastic modulus values must be the values as instantly claimed, and (3) the resulting value of the modulus of elasticity is also known to vary with the resulting thickness of the material (see MPEP 2144.05 for reference regarding ranges). A person of ordinary skill in the art would further recognize that the material properties of the soft sections of the elastic bandage of Morgenstern may be modified to be the properties as instantly claimed and as taught by Hitschmann with the optimization of the range as discussed. This would not hinder the functionality of the elastic bandage of Morgenstern to be able to wrap around a limb of a user’s to apply a compressive force once secured. Thus, the claimed limitations are met as discussed. Morgenstern and Hitschmann are analogous because they both teach elastic compression bandages capable of being applied around a user’s limb. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the elastic compression bandage comprising of a soft section as taught by Morgenstern to have material properties of a modulus of elasticity in length direction of 0.25 N/cm/% at an elongation of 5% over the unstretched length as taught by Hitschmann, wherein the range may be optimized to be less than 0.1 N/cm/% in the manner as discussed. A skilled artisan would have been motivated to utilize material properties of the bandage as instantly claimed and discussed because Hitschmann .
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Morgenstern (US 6545193 B1) in view of Chiang (US 20050010155 A1).
Regarding claim 25, Morgenstern teaches the elongate elastic compression bandage according to claim 16 as discussed above. Morgenstern further teaches at least one stiff section (Figure 8- any one of strips of loop fasteners 216, 218, 220, 222, 224, 226, 228, 230, 232, 234) and the elongate elastic compression bandage having a first major surface and second major surface (Figures 7 & 8- elastic bandage 214 having second side 236 and first side 212). 
Morgenstern does not teach wherein at least one stiff section comprises apertures for facilitating transmission of air between the second major surface and the first major surface. Chiang teaches an analogous elastic compression material (Abstract, Figure 9- elastic layer 310) used for wrapping around a portion of a user’s body (Figures 1-2 & 6-8- shows application of the elastic compression materials as different braces applied to a user’s body) comprising of apertures (Figure 10- apertures 314 with channels 312) for facilitating transmission of air between a second major surface and a first major surface ([0052]- “The combination of intersecting channels 312 and open apertures 314 provides 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the at least one stiff section of the elastic compression bandage as taught by Morgenstern to include apertures for facilitating transmission of air between the second major surface and the first major surface as taught by Chiang. A skilled artisan would have been motivated to utilize apertures because Chiang suggests that the apertures with their respective channels allows air and moisture to flow from one side of the elastic material to the other without affecting the elasticity of the material to apply a compressive force (Chiang- [0051-0052]). A skilled artisan would also have a reasonable expectation to manufacture the stiff sections of the elastic compression bandage as taught by Morgenstern to include apertures for facilitating transmission of air between the surfaces because Chiang suggests that the inclusion of apertures in this manner is conventional in elastic materials to apply a compressive force to a user’s limbs that are analogous to Morgenstern.
Claims 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Morgenstern (US 6545193 B1) in view of Braunschweig (CH 478563 A). English translation used of foreign patent has been furnished with this action.
Regarding claim 28, Morgenstern teaches the elongate elastic compression bandage according to claim 27 as discussed above. Morgenstern further teaches a third engagement zone of at least two subsequent stiff sections oriented parallel to each other and are spaced from each other in a length direction by one or more respective soft sections (Figure 7- hook fasteners 202, 204, 206, 208, 210 attached to the first side 212 of the elastic bandage 214 forms a third engagement zone wherein each of the fasteners are considered a stiff section and are oriented parallel to each other across a length direction, see annotated Figure 7 below- soft sections are indicated).
Morgenstern does not teach wherein the at least two subsequent stiff sections specifically have congruent “chevron” shapes which are pointing in the same length direction of the bandage, wherein specifically the at least two chevron shapes are spaced from each other in a length direction by one or more respective chevron-shaped soft sections. Braunschweig teaches an analogous elastic bandage (Figure 5- film or bandage 1) wherein there are at least two subsequent stiff sections (Figure 5- adhesive tapes 2) specifically have congruent “chevron” shapes which are pointing in the same length direction of the bandage (Figure 5- adhesive tapes 2 are shown to be chevron-shaped or herringbone shaped, [page 2, lines 53- 57]- “In contrast to the other bandages, however, these do not run parallel to the long side ends, but first slightly towards the longitudinal center in order to face upwards again towards the longitudinal edges, so they are herringbone-like.”), wherein specifically the at least two chevron shapes are spaced from each other in a length direction by one or more respective chevron-shaped soft sections (Figure 5- soft sections between spaced apart adhesive tapes 2 are shown to also have chevron-shapes). A person of ordinary skill would recognize that the loop fasteners of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the third engagement zone comprised of stiff sections and soft sections of the elastic bandage as taught by Morgenstern to be specifically chevron-shaped sections spaced apart from each other as taught by Braunschweig. A skilled artisan would have been motivated to utilize sections having a chevron shape because Braunschweig suggests that this shape of the adhesives or engagement means allows to take into account of different measurements of a user’s body- such as for application on the chest, waist, or hips- and aids in adjustment of the bandage (Braunschweig- [page 2, lines 51-58]). A skilled artisan would also have a reasonable expectation to manufacture the elastic bandage comprising of spaced out and parallel stiff and soft sections as taught by Morgenstern to be chevron-shaped in the manner as instantly claimed because Braunschweig suggests that this shape is conventional for engagement means for elastic bandages configured to wrap around a user’s body that are analogous to Morgenstern.

    PNG
    media_image2.png
    408
    749
    media_image2.png
    Greyscale

Regarding claim 29, Morgenstern as modified by Braunschweig teaches the elongate elastic compression bandage according to claim 28 as discussed above. Morgenstern as modified by Braunschweig further teaches wherein the length of each of the chevron-shaped soft sections is less than 80% of the smallest length of each of the at least two chevron-shaped stiff sections (see annotated Morgenstern Figure 7 above from claim 28 discussion- inherent widths across the length axis of the indicated soft sections are shown to be less than the inherent widths along the length axis of the hook fasteners 202, 204, 206, 208, 210; see claim 28 discussion of Morgenstern as modified by Braunschweig- teaches the shapes of the sections of Morgenstern to be chevron-shaped as taught by Braunschweig, wherein the smaller width modified chevron shapes of the soft sections are understood to be less than 80% of the shortest width of the modified chevron shaped stiff sections; see MPEP 2144.04(IV) for reference regarding changes in size). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20100262059 A1 (Doya)- teaches compression bandage with hook and loop material across the length of the bandage.
US 5468219 A (Crippen)- teaches a cast system comprising of a bandage with fastening strips on one side of the elastic bandage.
US 20060211976 A1 (Ramsey)- teaches a pressure dressing with engaging hook and loop material on each side of the dressing.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISHA TALAPATRA whose telephone number is (571)270-7289.  The examiner can normally be reached on Mon-Fri 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRISHA TALAPATRA/Examiner, Art Unit 3786                                                                                                                                                                                                        February 14, 2022
/KERI J NELSON/Primary Examiner, Art Unit 3786